Nicholson, C. J.,
delivéred the opinion of the Court.
E. B. Chaney was a widower with two children, Ella and Laura. He married Emily A. Barker, who was the- owner of an undivided third of a tract of land in "Williamson County, devised to her by her father. E. B. Chaney had, by this second marriage,. a child, James Chaney. Afterwards his wife, Emily A., died, and their child, James, died in infancy, leaving surviving the father, E. B. Chaney, and the two half sisters, Ella and Laura, children of his first marriage. The only question is, whether the half sisters of James Chaney, the deceased half brother, take his interest in the land, which descended from his mother, Emily A, or whether his uncles and aunts, on his mother’s side, take the land.
The Chancellor held, that the half sisters, Ella and Laura, took in preference to the uncles and aunts. By the Code, §2420, sub-Sec. 2, the inheritance goes to the brothers and sisters of the whole and half blood, to be divided among them equally. By sub-Sec. 3, if James had left a brother or "sister of the whole blood, such brother or sister would have taken to the exclusion of those of the half blood; but having no brother or sister of the whole blood, the case is governed by the provisions of sub-See. 1. The provision of the Act of 1784, Code, §2420, sub-Sec. 2, was constiued in the case of Nesbit *426v. Bryan, 1 Swan, 468, when it was held, that in just such, a case as the present the half sisters take the estate, and not the uncles and aunts on the mother’s side. By this construction the land passes entirely out of the blood of the ancestor from whom it was derived, but such is the Statute, and so we must hold.
The decree' of the Chancellor is affirmed with costs.